
	
		I
		111th CONGRESS
		1st Session
		H. R. 2871
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2009
			Mr. Tim Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide for
		  punishment for killing a member of the Armed Forces of the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Captain Scott Corwin Armed Forces
			 Protection Act of 2009.
		2.Declaration of
			 purposeCongress hereby
			 declares that the protection of members of the Armed Forces from violent crime
			 is important to maintain public safety. In recognition of this need, Congress
			 hereby recognizes the sacrifice made by Captain Scott Corwin, West Point class
			 of 1999, who was murdered.
		3.Protection of
			 members of the Armed Forces
			(a)In
			 generalChapter 51 of title
			 18, United States Code, is amended by adding at the end the following:
				
					1123.Murder of
				member of the Armed ForcesWhoever kills, or conspires or attempts to
				kill, any member of the Armed Forces of the United States, shall be
				punished—
						(1)in the case of murder, as provided under
				section 1111;
						(2)in the case of manslaughter, as provided
				under section 1112;
						(3)in the case of attempted murder or
				manslaughter, as provided under section 1113; or
						(4)in the case of conspiracy to commit murder,
				as provided under section
				1117.
						.
			(b)Clerical
			 amendmentThe table of sections for such chapter is amended by
			 adding at the end the following:
				
					
						1123. Murder of member of the Armed
				Forces.
					
					.
			4.Addition of
			 aggravating factorSection
			 3592(c) of title 18, United States Code, is amended by adding at the end the
			 following:
			
				(17)Killing of
				member of the Armed ForcesThe defendant killed or attempted to kill a
				member of the Armed Forces of the United
				States.
				.
		
